Name: Commission Regulation (EC) No 2689/98 of 11 December 1998 determining the quantity available for the first half of 1999 for certain products in the milk and milk products sector under the schemes provided for in the Europe Agreements between the Community and the Republic of Hungary, the Republic of Poland, the Czech Republic, the Slovak Republic, Bulgaria and Romania and in the Agreements on free trade between the Community and the Baltic States
 Type: Regulation
 Subject Matter: Europe;  European construction;  processed agricultural produce;  international trade
 Date Published: nan

 EN Official Journal of the European Communities12. 12. 98 L 337/27 COMMISSION REGULATION (EC) No 2689/98 of 11 December 1998 determining the quantity available for the first half of 1999 for certain products in the milk and milk products sector under the schemes provided for in the Europe Agreements between the Community and the Republic of Hungary, the Republic of Poland, the Czech Republic, the Slovak Republic, Bulgaria and Romania and in the Agreements on free trade between the Community and the Baltic States THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2508/ 97 of 15 December 1997 laying down detailed rules for the application to milk and milk products of the schemes provided for in the Europe Agreements between the Community and the Republic of Hungary, the Republic of Poland, the Czech Republic, the Slovak Republic, Bulgaria and Romania, the Agreements on free trade between the Community and the Baltic States and the Interim Agreement between the Community and the Republic of Slovenia and repealing Regulations (EEC) No 584/92, (EC) No 1588/94, (EC) No 1713/95 and (EC) No 455/97 (1), and in particular Article 4(4) thereof, Whereas, in application of Commission Regulation (EC) No 1620/98 (2), determining the extent to which applica- tions for import licences for the said products lodged in July 1998 can be accepted, applications for import licences lodged for the products referred to in Regulation (EC) No 2508/97 concern quantities less than those avail- able; whereas, therefore, the quantity available for the period 1 January to 30 June 1999 should be fixed for each product, HAS ADOPTED THIS REGULATION: Article 1 The quantity available for the period 1 January to 30 June 1999 pursuant to Regulation (EC) No 2508/97, shall be as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 12 December 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 December 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 345, 16. 12. 1997, p. 31. (2) OJ L 209, 25. 7. 1998, p. 38. E N O fficialJournalofthe E uropean C om m unities 12.12.98 L 337/28 ANNEX Total quantities available for the period 1 January to 30 June 1999 Country Poland Czech Republic Slovak Republic Hungary CN codes 0402 10 19 0402 21 19 0402 21 99 0405 10 11 0405 10 19 0405 10 30 0405 10 50 0405 10 90 0405 20 90 0406 0402 10 19 0402 21 19 0402 21 99 0405 10 11 0405 10 19 0405 10 30 0405 10 50 0406 0402 10 19 0402 21 19 0402 21 99 0405 10 11 0405 10 19 0405 10 30 0405 10 50 0406 0402 10 0406 90 29 0406 In tonnes 2 875 1 197,5 3 220 1 325,1 575 942,7 692,8 345 842,2 172,5 200 1 150,5 Country Republic of Estonia Republic of Latvia Republic of Lithuania CN codes 0402 10 19 0402 21 19 0405 10 11 0405 10 19 0406 0402 10 19 0402 21 19 0405 10 0406 ex 0402 29 0402 10 19 0402 21 19 0405 10 11 0405 10 19 0406 0402 99 11 In tonnes 1 725 1 010,7 920 1 437,5 517,5 790,2 230 2 012,5 690 904,2 260 Country Romania Bulgaria CN codes 0406 0406 In tonnes 1 659 5 060